 488DECISIONSOF NATIONALLABOR RELATIONS BOARDBaldwin Auto Company, Inc.andUnited AutomobileWorkers, Local 259,Petitioner.Case 29-RC-1029December 16, 1969SUPPLEMENTAL DECISION ON REVIEWBY MEMBERSFANNING,JENKINS, ANDZAGORIAOnAugust14,1969,theNationalLaborRelations Board issued a Decision on Review andDirectionofElectionintheabove-entitledproceeding.Thereafter,theIntervenor,Amalgamated Local Union 355, filed a motion forreconsideration.The Petitioner filed opposition tothe motion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reconsidered its Decision in thelight of the matters raised in the Intervenor's motionand the Petitioner's opposition thereto and herebyreaffirms its Decision on Review and Direction ofElection, for the following reasons:InourDecisiononReviewwe concluded,contrarytotheRegionalDirector,thattheIntervenor's current 3-year contract, executed July26,1967,was a premature extension of itsantecedent contract. In so doing, we relied on thecopy of the earlier contract introduced into evidenceby the Petitioner which had a 3-year term endingJuly31,1968,andwe found that the copyintroduced by the Intervenor (for a 2-year termending July 31, 1967) was not a copy of the allegedoriginal but of a replacement for the Employer's lostcopy which was signed after the filing of the instantpetition.We also stated that a copy of the originalantecedent contract, upon which such replacementcopy was assertedly based, was not introduced inevidence.In its motion for reconsideration the Intervenorasserts that this latter statement is contrary to theRegional Director's express finding. The Petitionerin its opposition concedes that the Intervenor didintroduce into evidence at the reopened hearing apurported original of the antecedent contract, but itargues,ineffect,thatbecauseof its belatedintroduction into evidence the Board should place noreliance on it.We have been advised administratively by theRegional Director that the Intervenor in fact didintroduce the disputed document into evidence at thereopened hearing and that its absence from theexhibitfilecannotbeaccountedfor.Inthecircumstances,we have reconsidered the entirerecordwith respect to the contract-bar issue, andconclude,evenassuming that a copy of theIntervenor'sclaimedantecedentcontractwasintroduced into evidence, that no contract bar exists.In reaching this conclusion we rely in part on thefacts that at the original hearing the Intervenorintroduced in evidence a copy of a document whichitasserted to be the original antecedent contractbetween it and the Employer; that the RegionalDirector, because of conflicting evidence as to theauthenticity of that document, on his own motionreopened the hearing for the purpose of takingfurther evidence; and that at the reopened hearing itwas established that the aforementioned documentwas not in fact the original antecedent contract butwas a newly signed document especially prepared atthe Employer's request to replace its original copywhich had been lost or misplaced. In view of thefact that the document advanced by the Intervenorat the first hearing was not what it purported to be,and the testimony of Puchelt set forth in ourDecision on Review supporting the authenticity ofthe contract introduced by the Petitioner, we areunable to accept the document belatedly introducedby the Intervenor at the reopened hearing as a basisfor denying an election herein.Accordingly, the case is remanded to the RegionalDirector in order that he may proceed to conduct anelection pursuant to our Decision on Review andDirection of Election, except that the eligibilitypayroll period therefor shall be that immediatelypreceding the date below.180 NLRB No. 41